Title: Account with John Francis, 3 July 1797
From: Francis, John
To: Jefferson, Thomas


                    
                        The Vice President
                    
                    To John Francis Dr.
                    
                        
                            To 7 Weeks & 5 days board at 26 dollars a week
                            200.55
                        
                        
                            To Wine porter &c
                             25.
                        
                        
                            
                            225.55
                        
                    
                    Phila. July 3d. 1797 Received payment of the above account in full
                    
                        John Francis
                    
                